DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendment filed on 12/04/2020 is acknowledged and entered.

Claims 1-106 were pending.  In the amendment as filed, applicants have amended claims 1, 29-32, 35, 37, and 45; and cancelled claims 2-28, 33, 34, 36, 38-44, and 46-106.  No claims have been added.  Therefore, claims 1, 29-32, 35, 37, and 45 are currently pending and are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 16/303,082 that was filed on 11/19/2018.  16/303,082 is a 371 of PCT/US2017/034318 filed on 05/24/2017.  PCT/US2017/034318 claims priority to provisional application 62/341,529 that was filed on 05/25/2016.  Therefore, this application has an effective filing date of 05/25/2016 for prior art searches.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 12/08/2020 has been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 29-32, 35, 37, and 45 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,821,105 B2 (referred hereinafter as Donovan et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 1, 29-32, 35, 37, and 45 and the method of claims 1-5 .

17/031,729
US 10,821,105 B2
1. A method of treating or preventing pain in a subject in need thereof, comprising administering to the subject in need thereof an effective dose of (E)-2-methoxy-4-((8-methylnon-6-enamido)methyl)phenyl 2-((methylamino)methyl)piperidine-1-
carboxylate hydrochloride (Compound 1), wherein the pain is: 1) post-surgical pain from a laparotomy, thoracotomy, thoraco-abdominal incision, flank incision, total hip replacement, total knee replacement, ACL reconstruction, rotator cuff repair, bunionectomy, laparoscopy, dental extraction, or open reduction internal fixation of fractures, 2) traumatic injury pain from a long bone, short bone, flat bone, or irregular bone fracture, or 3) chronic pain associated with osteoarthritis of the knee; and wherein the effective dose of Compound 1 is from about 0.01 mg to about 250 mg.
1. A method of treating or preventing pain in a subject in need thereof, comprising administering to the subject in need thereof an effective dose of (E)-2-methoxy-4-((8-methylnon-6-enamido)methyl)phenyl-2-((methylamino)methyl)piperidine-1-carboxylate hydrochloride (Compound 1), wherein the pain is: 1) post-surgical pain from a laparotomy, thoracotomy, thoraco-abdominal incision, flank incision, total hip replacement, total knee replacement, ACL reconstruction, rotator cuff repair, bunionectomy, laparoscopy, dental extraction, or open reduction internal fixation of fractures, 2) traumatic injury pain from a long bone, short bone, flat bone, or irregular bone fracture, or 3) chronic pain associated with osteoarthritis of the knee; and wherein the effective dose of Compound 1 is from about 0.01 mg to about 25 mg.
29. The method of claim 1, wherein the effective dose of Compound 1 is from about 0.01 mg to about 200 mg.

30. The method of claim 1, wherein the effective dose of Compound 1 is from about 0.01 mg to about 150 mg.

31. The method of claim 1, wherein the effective dose of Compound 1 is from about 0.01 mg to about 100 mg.
2. The method of claim 1, wherein the effective dose of Compound 1 is from about 0.1 mg to about 10 mg.
32. The method of claim 1, wherein the effective dose of Compound 1 is from about 1.0 mg to about 100 mg.

35. The method of claim 1, wherein the pain is post-surgical pain from a laparotomy, thoracotomy, thoraco-abdominal incision, flank incision, total hip replacement, total knee replacement, ACL reconstruction, rotator cuff repair, bunionectomy, 
3. The method of claim 1, wherein the pain is postsurgical pain from a laparotomy, thoracotomy, thoracoabdominal incision, flank incision, total hip replacement, total knee replacement, ACL reconstruction, 
open reduction internal fixation of fractures.
37. The method of claim 1, wherein the pain is traumatic injury pain from a long bone, short bone, flat bone, or irregular bone fracture.
4. The method of claim 1, wherein the pain is traumatic injury pain from a long bone, short bone, flat bone, or irregular bone fracture.
45. The method of claim 1, wherein the pain is chronic pain associated with osteoarthritis of the knee.
5. The method of claim 1, wherein the pain is chronic pain associated with osteoarthritis of the knee.


While Donovan et al. do not explicitly disclose the claimed range regarding the “effective dose of Compound 1” as recited by instant claims 1 and 29-32, these claimed range overlap the claimed range of Donovan et al.  As recognized by MPEP § 2144.05(I), in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Therefore, the examined claims would be obvious over the claims of U.S. Patent No. 10,821,105 B2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020